*1290The defendant's petition for certification for appeal from the Appellate Court, 169 Conn.App. 470, 151 A.3d 412 (2016), is granted, limited to the following issues:"In concluding that the defendant could not prevail on his motion to strike the voir dire panel on the ground that it failed to constitute a fair cross-section of the community:"1. Did the Appellate Court properly conclude that census data pertaining to the entire African-American population in Connecticut and New London county was not probative evidence with respect to the claimed underrepresentation of African-American males in the jury pool?"2. Did the Appellate Court properly decline, in light of the provisions of General Statutes § 51-232 (c), to exercise its supervisory authority over the administration of justice to enforce the collection of demographic data to permit analysis of the diversity of jury panels in Connecticut?"